DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or are canceled from the claim: 
“fore ends” as recited in claims 1 and 10.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 2, “and a plurality of fixing clips installed on the outer shell to fix the face mask” is grammatically unclear. For the purposes of examination, examiner interprets the plurality of fixing clips attaches to the face mask.
All instances of “core member” should read “metallic core member”;
Appropriate correction is required.
Claim Objections
Claims 1-2, 4-5, 8-13, and 16 are objected to because of the following informalities:  
Claims 1 and 10, “a plurality of fixing clips installed on the outer shell to fix the face mask” is grammatically unclear. For the purposes of examination, examiner interprets the plurality of fixing clips attaches to the face mask.
Claims 1, 2, 4, 5, 9-13, and 17 “the core member” should read “the metallic core member”;
Claims 8 and 16, “wt%” should read “weight percent”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claims 1 and 10 are rejected as being indefinite or failing to particularly point out and distinctly claim fore ends. Even though the specification describes that both fore ends are attached to the frame bar, it cannot be ascertained as to which part is the fore end because there is not a specific structure or detail described, therefore, the metes and bounds are unascertainable. Further, the drawings do not illustrate which parts are considered the fore ends. For the purposes of examination, the fore ends are interpreted as annotated Fig. 1 below.

    PNG
    media_image1.png
    884
    519
    media_image1.png
    Greyscale

Claims 8 and 16 are rejected as being indefinite or failing to particularly point out and distinctly claim whether the glass fibers are mixed in an amount of zero to 30 weight percent weight, or there is more than 30 percent weight of glass fibers. Additionally, is the amount zero to 30 weight percent of the face mask, of the metallic core member, or of the outer cover? Alternatively, is the amount greater than 30 weight percent of the face mask, of the metallic core member, or of the outer cover? Further, page 9 of the specification states the glass fibers are mixed in an amount of zero to 30 weight percent, and more than zero to 30 weight percent. Applicant is respectfully advised to clarify the weight percent of the glass fiber mixture. For the purposes of examination, examiner interprets that the glass fibers are mixed in an amount of zero to 30 weight percent of the outer cover. Claim 8 is rejected as best understood by examiner.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 16 recites the broad recitation “wherein the glass fibers are mixed in an amount of more than zero to 30 wt%”, which is interpreted as a range within a range, for example, from 1 to 30 , 2 to 30, 3 to 30 weight percent, etc., and the claim also recites “wherein the glass fibers are mixed in an amount of more than zero to 30 wt%” which is the narrower statement of the range/limitation where the amount is greater than 30 weight percent. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is respectfully advised to clarify the meaning of the recitation and which range is claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (U.S. Patent Application No. 2018/0125144 A1). 
Regarding claim 1, Knight discloses a football helmet (Fig. 4B, 401) comprising an outer shell (403) configured to surround a 5wearer's head (para. [0073], where the helmet is configured for the shape of a user’s head) and having an open front (Fig. 4B), a face mask (400) mounted on the outer shell (Fig. 4B and para. [0076], where 400 is shaped on the surface of the helmet) and located on a frontal opening of the outer shell to protect a front of a wearer's face (Fig. 4B), and a plurality of fixing clips (416) installed on the outer shell to fix the face mask (Fig. 4B), wherein the face mask comprises a plurality of curved bars (408) which are bent (abstract, Fig. 4B, where 408 are curved), 10wherein the plurality of curved bars comprise a frame bar (402 is connected to 408) disposed along the frontal opening of the helmet (Fig. 4B) and coupled to the outer shell of the helmet (Fig. 4B and para. [0076], where 400 comprises of 408 are shaped on the surface of the helmet) and a plurality of lateral bars (404A-B) extending across the frontal opening of the helmet (Fig. 4B) and having both fore ends attached to the frame bar (see annotated Fig. 4B below, where circled fore ends of 404A-B are attached to the frame bar 402), and wherein the frame bar comprises a metallic core member (para. [0079], where the core of 402 is metal) and a plastic outer covering installed on an exterior of and surrounding the core member (para. [0080], where a plastic coating surrounds the metal core). 
 
    PNG
    media_image2.png
    870
    788
    media_image2.png
    Greyscale

Knight fails to directly disclose a p15olycarbonate outer cover installed on an exterior of and surrounding the core member. However, polycarbonate is a known type of plastic material used in the art for football helmet facemasks to resist impact with lightweight characteristics.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic coating of Knight for polycarbonate coating in order to achieve an optimum configuration on the basis of its suitability for the intended use since such modification is a mere substitution, one known facemask material for another known facemask material that would work equally well on the football helmet. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of the ordinary skill in the art at the time of the invention. 
Regarding claim 2, Knight discloses the football helmet of claim 1, wherein the lateral bars (404A-B) each comprise a metallic core member (para. [0079], where the core of 402 is metal; 402 includes 404A-B, and therefore, both structures comprise of a metal core) and a plastic outer cover installed on 20an exterior of and surrounding the core member (para. [0080], where a plastic coating surrounds the metal core).  
Knight fails to directly disclose a p15olycarbonate outer cover installed on an exterior of and surrounding the core member. However, polycarbonate is a known type of plastic material used in the art for football helmet facemasks to resist impact with lightweight characteristics.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic coating of Knight for polycarbonate coating in order to achieve an optimum configuration on the basis of its suitability for the intended use since such modification is a mere substitution, one known facemask material for another known facemask material that would work equally well on the football helmet. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of the ordinary skill in the art at the time of the invention. 
Regarding claim 3, Knight discloses the helmet of claim 1, further comprising an internal liner (413) installed inside the outer shell to buffer an impact (Fig. 4B and para. [0002] where liners are known to reduce impact when lined inside a protective shell).  
Regarding claim 4, Knight discloses the football helmet of claim 1, wherein the core member and the 13outer cover have a circular or elliptical cross-sectional structure (Fig. 6A, where a compression state of coating 542 and core 544 are elliptical; examiner notes that in a non-compression state, the core will assume a circular position or structure). 
Knight discloses the claimed invention except for wherein the core member and the 13outer cover have a circular or elliptical cross-sectional structure. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the core member and outer cover to have a circular or elliptical cross-sectional structure in order to create a finish for the face mask that was smoother to the touch so that players can carry the helmet easier. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04. 
Regarding claim 5, modified Knight discloses the football helmet of claim 4 wherein the core member has a diameter (Fig. 6A, where the cross-section of core 544 is circular, and therefore, would have a diameter).  
Knight discloses the claimed invention except for the core member has a diameter of 3 mm to 6 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of diameter for the core in order to achieve an optimal configuration for maintaining a lightweight and strong face mask structure, since discovering the optimum or workable ranges of the diameter for the core involves only routine skill in the art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." 
Regarding claim 6. Modified Knight discloses the football helmet of claim 5, wherein the outer cover has a thickness (Fig. 6A, where the cross-section of coating 542 is circular, and therefore, would have a diameter).  
Knight discloses the claimed invention except for the outer cover has a thickness of 1.5 mm to 2.5 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of thickness for the outer cover in order to achieve an optimal configuration for maintaining a lightweight and strong face mask structure, since discovering the optimum or workable ranges of the thickness for the outer cover involves only routine skill in the art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." 
 Regarding claim 7, modified Knight discloses the football helmet of claim 1, wherein the outer cover is formed by 10mixing a plastic with a fiber (para. [0080]).
Knight fails to directly disclose a polycarbonate with glass fibers. However, polycarbonate is a known type of plastic material used in the art for football helmet facemasks to resist impact with light weight characteristics. Additionally, fiberglass is a known material used in the art as a reinforcing material to make football helmet facemasks stronger but maintain its lightweight characteristics.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic and fiber coating of Knight for a polycarbonate and glass fiber coating in order to achieve an optimum configuration on the basis of its suitability for the intended use since such modification is a mere substitution, one known facemask material for another known facemask material that would work equally well on the football helmet. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of the ordinary skill in the art at the time of the invention. 
Regarding claim 8, insofar as is definite, modified Knight discloses the football helmet of claim 7, wherein the fibers are mixed in the plastic coating (para. [0080]). 
Knight fails to directly disclose glass fibers are mixed in an amount of more than zero to 30 wt%. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glass fiber mixture of Klein to be an amount of more than zero to 30 wt%, in order to maintain a lightweight facemask structure while adding strength to the metallic core member. 
Further, even though Knight does not specifically disclose the glass fibers to be a mixture with an amount of more than zero to 30 wt% as claimed, if would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of weight percent for the outer cover composition in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the weight percent for the outer cover involves only routine skill in the art.  The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." 
Regarding claim 9, Knight discloses the football helmet of claim 1, wherein the outer cover is integrally formed with the core member (para. [0080] where the coating surrounds the core) through insert-injection molding or over-molding (para. [0080], where the coating is constructed by molding).  
Examiner notes that claim 9 is deemed a product-by-process claim. Applicant recites “the outer cover is integrally formed with the core member through insert-injection molding or over-molding”. The process by which the end resultant product is constructed (i.e. insert-injection molding or over-molding) is not germane to the end resultant product, absent any positively recited patentably defining structure. Therefore, because the reference Knight discloses the coating is constructed by molding, the Knight reference anticipates or at least makes obvious the insert-injection molding or over-molding of the claimed invention. See MPEP 2113.
Regarding claim 10, Knight discloses a face mask (400) for a football helmet (Fig. 4B, 401) comprising an outer shell (403) configured to surround a wearer's head (para. [0073], where the helmet is configured for the shape of a user’s head) and having an open front (Fig. 4B), the face mask 20mounted on the outer shell (Fig. 4B and para. [0076], where 400 is shaped on the surface of the helmet) and located on a frontal opening of the outer shell to protect a front of a wearer's face (Fig. 4B), and a plurality of fixing clips (416) installed on the outer shell to fix the face mask (Fig. 4B), wherein the face mask comprises a plurality of curved bars (408) which are bent (abstract, Fig. 4B, where 408 are curved), 14wherein the plurality of curved bars comprise a frame bar disposed along the frontal opening of the helmet (Fig. 4B, 402 is connected to 408) and coupled to the outer shell of the helmet (Fig. 4B and para. [0076], where 400 comprises of 408 are shaped on the surface of the helmet) and a plurality of lateral bars (404A-B) extending across the frontal opening of the helmet (Fig. 4B) and having both fore ends attached to the frame bar (see annotated Fig. 4B above in claim 1 rejection, where circled fore ends of 404A-B are attached to the frame bar 402), and 5wherein the frame bar comprises a metallic core member (para. [0079], where the core of 402 is metal) and a plastic outer covering installed on an exterior of and surrounding the core member (para. [0080], where a plastic coating surrounds the metal core).
Knight fails to directly disclose a polycarbonate outer cover installed on an exterior of and surrounding the core member.  However, polycarbonate is a known type of plastic material used in the art for football helmet facemasks to resist impact with light weight characteristics.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic coating of Knight for polycarbonate coating in order to achieve an optimum configuration on the basis of its suitability for the intended use since such modification is a mere substitution, one known facemask material for another known facemask material that would work equally well on the football helmet. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of the ordinary skill in the art at the time of the invention. 
Regarding claim 11, modified Knight discloses the face mask of claim 10, wherein the lateral bars (404A-B) each comprise a metallic core member (para. [0079], where the core of 402 is metal; 402 includes 404A-B, and therefore, both structures comprise of a metal core) and a plastic outer cover installed on 20an exterior of and surrounding the core member (para. [0080], where a plastic coating surrounds the metal core).  
Knight fails to directly disclose a p15olycarbonate outer cover installed on an exterior of and surrounding the core member. However, polycarbonate is a known type of plastic material used in the art for football helmet facemasks to resist impact with lightweight characteristics.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic coating of Knight for polycarbonate coating in order to achieve an optimum configuration on the basis of its suitability for the intended use since such modification is a mere substitution, one known facemask material for another known facemask material that would work equally well on the football helmet. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of the ordinary skill in the art at the time of the invention. 
Regarding claim 12, modified Knight discloses the face mask of claim 10, wherein the core member and the 13outer cover have a circular or elliptical cross-sectional structure (Fig. 6A, where a compression state of coating 542 and core 544 are elliptical; examiner notes that in a non-compression state, the core will assume a circular position or structure). 
Knight discloses the claimed invention except for wherein the core member and the 13outer cover have a circular or elliptical cross-sectional structure. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the core member and outer cover to have a circular or elliptical cross-sectional structure in order to create a finish for the face mask that was smoother to the touch so that players can carry the helmet easier. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04. 
Regarding claim 13, modified Knight discloses the football helmet of claim 12 wherein the core member has a diameter (Fig. 6A, where the cross-section of core 544 is circular, and therefore, would have a diameter).  
Knight discloses the claimed invention except for the core member has a diameter of 3 mm to 6 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of diameter for the core in order to achieve an optimal configuration for maintaining a lightweight and strong face mask structure, since discovering the optimum or workable ranges of the diameter for the core involves only routine skill in the art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." 
Regarding claim 14, modified Knight discloses the football helmet of claim 13, wherein the outer cover has a thickness (Fig. 6A, where the cross-section of coating 542 is circular, and therefore, would have a diameter).  
Knight discloses the claimed invention except for the outer cover has a thickness of 1.5 mm to 2.5 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of thickness for the outer cover in order to achieve an optimal configuration for maintaining a lightweight and strong face mask structure, since discovering the optimum or workable ranges of the thickness for the outer cover involves only routine skill in the art. The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product
Regarding claim 15, modified Knight discloses the face mask of claim 10. Klein further teaches wherein the outer cover is formed by 10mixing polycarbonate with glass fibers (para. [0012], where the face mask is made of a combination of polycarbonate with fiberglass). 
Regarding claim 16, insofar as is definite, modified Knight discloses the football helmet of claim 7, wherein the fibers are mixed in the plastic coating (para. [0080]). 
Knight fails to directly disclose glass fibers are mixed in an amount of more than zero to 30 wt%. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glass fiber mixture of Klein to be an amount of more than zero to 30 wt%, in order to maintain a lightweight facemask structure while adding strength to the metallic core member. 
Further, even though Knight does not specifically disclose the glass fibers to be a mixture with an amount of more than zero to 30 wt% as claimed, if would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of weight percent for the outer cover composition in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the weight percent for the outer cover involves only routine skill in the art.  The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." 
Regarding claim 17, modified Knight discloses the face mask of claim 10, wherein the outer cover is integrally formed with the core member (para. [0080] where the coating surrounds the core) through insert-injection molding or over-molding (para. [0080], where the coating is constructed by molding).  
Examiner notes that claim 9 is deemed a product-by-process claim. Applicant recites “the outer cover is integrally formed with the core member through insert-injection molding or over-molding”. The process by which the end resultant product is constructed (i.e. insert-injection molding or over-molding) is not germane to the end resultant product, absent any positively recited patentably defining structure. Therefore, because the reference Knight discloses the coating is constructed by molding, the Knight reference anticipates or at least makes obvious the insert-injection molding or over-molding of the claimed invention. See MPEP 2113.
Conclusion
15Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732  


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732